TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00691-CV



                                 Russell Silverman, Appellant

                                               v.

                                Barbara Gayl Ancira, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
     NO. C2008-1060B, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Russell Silverman has filed a Voluntary Dismissal of Appeal. We grant the motion

and dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                            G. Alan Waldrop, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: March 26, 2009